

115 S1755 IS: Drone Operator Safety Act of 2017
U.S. Senate
2017-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1755IN THE SENATE OF THE UNITED STATESAugust 3, 2017Mr. Whitehouse introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to prohibit unsafe operation of unmanned aircraft, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Drone Operator Safety Act of 2017. 2.Unsafe operation of unmanned aircraft (a)In generalChapter 2 of title 18, United States Code, is amended—
 (1)in section 31— (A)in subsection (a)—
 (i)by redesignating paragraph (10) as paragraph (11); and (ii)by inserting after paragraph (9) the following:
							
 (10)Unmanned aircraftThe term unmanned aircraft has the meaning given that term in section 331 of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 note).; and
 (B)in subsection (b), by inserting airport, before appliance,; and (2)by inserting after section 39A the following:
					
						39B.Unsafe operation of unmanned aircraft
 (a)OffenseIt shall be unlawful to operate an unmanned aircraft and, in so doing, knowingly or recklessly interfering with, or disrupting the operation of, an aircraft or other airborne vehicle carrying 1 or more occupants operating in the special aircraft jurisdiction of the United States, in a manner that poses an imminent safety hazard to such occupants.
							(b)Penalty
 (1)In generalExcept as provided in paragraph (2), a person who violates subsection (a) shall be fined under this title, imprisoned for not more than 1 year, or both.
 (2)Serious bodily injury or deathAny person who attempts to cause, or knowingly or recklessly causes, serious bodily injury or death while violating subsection (a) shall be fined under this title, imprisoned for any term of years or for life, or both.
								(c)Operation of unmanned aircraft in close proximity to airports
 (1)In generalThe operation of an unmanned aircraft, including an operation covered by section 336 of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 note), within a runway exclusion zone shall be considered a violation of subsection (a) unless—
 (A)the operator of the unmanned aircraft received prior authorization for the operation from the air traffic control tower at the airport; or
 (B)the operation is the result of a circumstance, such as a malfunction, that could not have been reasonably foreseen or prevented by the operator.
 (2)Runway exclusion zone definedIn this subsection, the term runway exclusion zone means a rectangular area— (A)centered on the centerline of a runway of an airport; and
 (B)the length of which extends parallel to the runway’s centerline to points that are 1 statute mile from each end of the runway and the width of which is ½ statute mile..
 (b)Clerical amendmentThe table of sections for chapter 2 of title 18, United States Code, is amended by inserting after the item relating to section 39A the following:
				39B. Unsafe operation of unmanned aircraft..